.
           ’   .
    .’

                                                                    .--
                                                                          s4li


                   OFFICE OF THE   ATTORNEY    GENERAL   OF TEXAS
                                      AUSTIN




         xonoral4 zhcmaaA. whtit
         calmtqAttoraq
         Lmort7    couat7
         hibe?t7,2exm
         Dear 8ibi
                                                       :--’ 542.   ,



vio tio a o h a ll
                 b o p r mie h a bdy l .fia ln
                                             a 8 001
not leer than ~lOo,OO
                    nor mm than 4200.00,
and him liemoe @till bo ltomtIwll7 OUI-
oelled,and ha W     not bo eatltlodto re-
ool*ranotherouohlloonooor petit for ona
7.m froa the'titoof ouoh oonvI~tIoa,'


      “Ia rlovof the faot that the 8uperlor
of out Looal Oaae Warden ho adtiredhim that
l rlolatlon  of ArtLelo951 vould la locordaaao
vith Zkotlon6 of Art1010 934 A am amended,
lltomet10al1,f aauoelld tho ?IoMng llouAro
of the rioherman.In view of thlo pooItIan
and in vlovoi tha oonfliot bolwoon my op.ion
and the opmon    .of out looal oame lftioa e
imo o dl~   l to
            uporior   I thought  that th eproper
th ing td dor o uld & .to   oubdt th equootloa to
7oufo~7ouropIaIonupontbo~mo,laanmuoh
a8 YO all   reel that we ate bound W the Attoner
Oeneralto   opinion in the aboonooof a Court
deoirlon,vhlch I do not bar~.~
     IrtIole951 of the Penal Codo’~rovIdooc
     *It sh&l be unlmrful for ui7 ~nan to
04t0h any rirhin the fn8h vatore of tbloMate,
with q   loIn8 or n4t otherthus BUWV  1oiP1,
not          tmlltq raot la lo&h, or to drq
    oxoridiI¶g
a nyedno , uo o p tluoh rpooUied-     eelno .
or to lo ta nyXIet, Inth eh e o hvatoto
                                     o fwe
statedutfngthe rrontho of Wteh aad AwIl, or
to fIahrlth m7 artitiol~ -1
                   0f thi0 atOt
ISononblo
        Thomo A.   Wheat,   Pyo   3


          Vnl$oAha ptovIoIono  or m101. 951, #up-, tho
         of eny rhh, or flohlngin the ftmoh rrtoto of MO
        exoopt ia laker, poadoor pooh ownad      l B.-o %
      &irporetloa,
r itf0,            oity 01 tom, tb8t &MO not % V8 l8 it0
louroeof vatet  ruportl ritotor otoekor la not oubjaot to
o~orflov from 8 tlrrr or oteok) during the mozhtho of Utoh
aad April,rlth q    utlflolal halt, o, w      loina 01 not,ot$
th a 8
     unfnno lwdslo, not uooedfng trod7     foot      trA1
                              b7 & Fiatof  loo8
                                              -en
                                               mot
                      0 nor mw thanbe madted (~100.00)

         hwole    93k of tpe PeMlCodO t+e,            irrpottc
         "8.0. 2. &fore sny poroon In thlo 8-t.
    ohall ongag. ln the buoinooo of l ‘Oouroial
    ?iOhOtOBU’,mol~o~4 ?fohDulo?', 'AoWl
    lloh Dealer*, *BaitDealor*, PlohOoida't~ or
    ~00 or operate8 ohtlaptrawl,net or **lam,
    optor dredge,boat or oklff,for the putporo
    of o8tchfq or tak.Iqany odIb1.rqmtlo life
    from the vatetoof thloMato for pay,batter,
    oiioor oxohmgo, the proper llouw grotidod
    ior In thioAot prIril@.ngthoaro'tgdo oh4U
    ~fltotbr ptooutodb7,owh peteonftm'tbm 0~.
    Pioh and Oyoter ConmfroIonof 9~80 or ftea one
    of it0 authorfred agent*.
         "800. 3. 2ho 11aon0.08nd the tear to be
    paid for the oame we horob grprldod for Ln
    *him ALotAa& 8ra a, r0uov0r

              GOOIMFOI~~    mh0t50d0   ~OOMO,        r00
    ?hto."hlato    ($3)*

         *2* wholwalo Ploh Dmloi' Lfoonoo,foe
      01 oaohplaoeof buinrra, pro Rundmd Dolbt8
     fWW.,
                                                         544
ionamble     Thoaao A. What, Pwo 4


          “(b) Rotal   lidakoloro~ Lfoonso,foe
     Tea Dollar0(410 f fo rl&h D&O@ of buoInoo0



             l( o lb
                  ) tu
                     PllB
                        Bho a lo
                               Llo
                                 r o ea
                                     ’f.0
                                        so ,
     ?I?twn Dollma (&5) fot'uoh plaooof buol-
     a008 in omh.01 or tovnof aom thanfort7
     thou*uLd~       populAt10&
             '(d) R&U     Oystri Booloro~ LIoon8o,



     any frerhor fromon edibleaquatie muate,
     other thaaoJstor8, by l UtUl fiohdmlor
               th. Lioon88 numd ia thio aubsog-
     ~OOO~~Oil&$j
     tlon, shalloonotifyto b.tiolatian
                                     of thio Aot.
          "(c) l?ot~Il  Beal~~O' *ok Lioenso,per-
     mlttingthe eel. of sable rq\utIo produoto
     from a motor ~ehioloto ooasuamf~     onl7, f60
     Twnt7-fiveDolUre (425)for mob truok; QCO'
     vldodthe ovnw of uky rota11flrh doelore
     lIoeMo Isowd linoe 8eptombolr 1, 1934. for li
     plaoe of bu0lao80     l o ft7 or to vn o f mr o
     then flro thousoad 5,OOO).popul&Ion,       till
     be entitled to l nbato an tho omo vh*n oe5.d
     ovnor of ouoh lloenee rbrll furnlmh the Oomo,
    Ploh and Oy o tw Co ma lr 8io nl ohin ovorn to
    for oUd omount. Whop nwh olUm IO found to
    be oorreot and IO l99rov.d w fluEseoutlve
     Seorbtarl, of uld Oo mio o Io a ,l8mo o h a llb e
    paid out o? uiy mmo#o ~~Ilabla in the State
    Trors    uponv-t     loswd by the Mato
          % lr*
    Oomptro
          "4. BaitDe&w@' Lioenoo~fO0'troDal-
     lAr0 (42)for swh plaorof buoluoo,
             ,5.    (a) Ishrimp
                             9r6vlUoe~o for owb
    borto retfnilortowkrg~tr~lao~aoro than
    ton (10
         pf foot Ia tridh at t&o mauth,&ad not
    mom than twenty(20f feetia.leagth,  foe 9vo
    Doll~ro(42).
                                                                           c     --


 .   .
                                                                           .I’        545
                                                                      5-




- Rono~blo9howoA.Whut,?ogo               5


         _     . “(b) +W.mp      (rtiyl
                                      LIo+oo,




                *7. Ploh Roat Lloonu, for b&to *quippod bob
         with a motor’o< any kind or with aalla, fee Zhrea
         Dollmro(83).

                                                                                            -.



                       optoh    tiodg.tio~n,    fw   Pl?teon   Dol-
         1~0    ;f,is).

                 "hh     h$de LIbe~oo,fu SW Bollare (42).
                 “&      P&O.   Of%lOhO8O,   l0 tUOd in thi0
         Act,    ah8lllaoluAe~th@
                                plaoovhem ordorofor,
         lq\utiO Dl'OdUOtO -0 FW@h@d, Or lfh@lv'rq\utiO
         ~FOdUOtS ,M SOId, -inb it lOk8 ti  a VdL%OtO, th.
         vahiolo onrbioh, or traprrlrioh iuohrq\utIo prod-
         uoto arboo1d,~rhJl~oonotitut~8 gkoe of bu8lno88.
         The llow     mhallat all tImembe poblIol7die-
         played w.the   dorkt Ia hi8 pboo of buSl~~@@ SO
         am to bo .taoIly oua                uldth8acplqeeo
         of the OIpr,.?bh and      to* h~iO8i~~i~   And if any
         m&u&t&a &ohm      arh troaoportod foe the PWPOSO Of
                     *.hIolotha 11aenu r0quIr.dof ouah
         dealer asxi be dlo#qod Saoibe of lwh vehIO~.r
        2hano A.
Honorable                             Whut,          t86.6


      hotided           ‘that       no poreon               ahallbdag                 intothio
      std.         w      WtiO              prodoOt@                 urd     in this         Stat0
      offor        0~       for 8ale             rrithout             proouring            tha       ll-
   - 0o no o 8wq UlF .dfo r o uo hl tM nuo tio n                                           b y l
      do lo r ln th tobtato,                         a ndth a fwt th a t
                                                                       lwh
      lquatlo,produato
                     van ~oeu&t la aaothor Iltato
      ohallnot ontltlotbo porwa olaimiaqto ha+0
                                                                in     this        stat.       a0    4
                                                                     emended         Aoto        1934,
                                                                      ah. $0          a 11 AOt8
                                                                        349,i 1.)
           %O. 4. m        W&-tiO    grod\lOtS hmdlOd
      b7 W in th. ~OSOSO~CU&      of w    COa#wOW     Plahorc
      man,Wholoulo Nmh Doalw, or l?ekIl PlohDulor
      in thlo state,                  8hall rt              bu        tM.0         and et 8aq
      p&O*, b. SUbjOOt to ia@~otIoll~b~w                               ctmpl~.
      Of thO.hW,                Pfrh        ud       mt@F   0oriOSi0Zi  Of t-St
      UOlthOM?W~.0                                    0 fO? #Wh in@prOtiOn 8h8ll
      ooaotituto            l   dolet r               of thio Aot,




               8OOtfOa          7     Of    oUd        htiol.                93h      -l’dOS                       or&&In
&PtfOlOO      Of th. POti                  cod.        a0 WOll               a@ dOPt8iB              ArtiOl.0 Of th.
Revioodciti btetUt.8  Of &a0   vhlcrh lr. ~~‘0081                                                          m&all
br uld Artlole 93&a, and fmthor providerthat d
parto of lure in oonfliot with or ooatnm                                                   to thlo Aot are &ero-
m -R.-*
               ~tfOi0           %i,         OURCI,          f 8       IkOt     OBO    Of       th8       tifOiO0
17 ropoa1.db7 maidArtlele93k,    ~10~IO it In oonfllotVI
of the proYI8Iaaoof Art10lo g34a. AaeIolor  951 aad 93h -0
lopmto   and diotfnot Auto of logIolatIon,aad oroh utlolo pro-
tldoo 8 penalt7 for riolrtloaoOf                                        it0 n@p@OtiYa                      ~?WiSiOlU.
                                                                                                                                .*
                                                                                                                            J
    ’            .
                     .                                                                            T‘-. 547   Y
.       ,   ‘.




                     Hanonble Thomi A.          Who&,         -0     7


                     m0 p&lt7 plKltidOd   f& I,tiO~tiOI¶ 0   #I&idbtfOl0                   99 18
                     a fin0 of not 1080 thanPwonty(~20.00  f Dollar0nor                   IDM thm
                     One Eumlred($lOO,OO)
                                        Dollar&
                               'Thore?on,~ In tlev of the fact that  Art10100951 and
                     93k of the ?onal Oodo of Toxar are rrpwato and dlotinotAotg,
                     maah p r o tidingl~prnelt for tIolatlonoof it0 roD~otIro pro-
                     vlrionr,a peroon        t ing the proti8lono of raid
                                         viola
                     i0 SUbjOOt t0 8 fin0 Of A0 1OU thM t%iIlt7($20.00    T i%!?
                     nor I)M than One Rundred1#lOO.OO)     Dollars, but lo not 8ubjeot
                     to   hmlxq   him      lloonoo   SUtOlWtim7           oaaoelled.
                                  -Sting        that the          above 8ati8faatOril~ diSpo@eO   Of
                     7our lnqulry,Y.rwiu.n
                                                                                 rourr trl7 trul7




                                                                                       Di-Burlr DWiOS
                                                                                              AoSiOknt